DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 This communication is in response to application no. 16/785,586 filed on 02/08/2020.

3. 	Claims 1-3 are currently pending and have been examined.  

Abstract of the Specification
4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  The abstract must be in a separate sheet by itself.

Claim Objections
5.	 Claim 1 is objected to because of the following informality. Claim 1 recites the word or acronym “OMT”, applicant is advised to define it.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3 are rejected under 35 U.S.C. 112, second paragraph, since claim which purports to be both machine and process is ambiguous and therefore does not particularly point out and distinctly claim subject matter of the invention. Ex parte Lyell, 17 USPQ 2d 1548.

a single claim which purports to be both a product or machine and
a process is ambiguous and is properly rejected under 35 USC 112, second paragraph, for failing to particularly point out and distinctly claim the invention.
Indefiniteness of Claims 1-3
The district court found that claims 1-3 are indefinite under 35 U.S.C. §112, as it attempts to claim both a system and a method for using that system. Section 112, paragraph 2,requires that the claims of a patent “particularly point[] out and distinctly claim[] the subject matter which the applicant regards as his invention.” 35 U.S.C. §112 (2000). A claim is considered indefinite if it does not reasonably apprise those skilled in the art of its
scope. Amgen, Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1217 [18 USPQ2d 1016] (Fed.Cir. 1991).
[ 2 ] Whether a single claim covering both an apparatus and a method of use of that apparatus is invalid is an issue of first impression in this court. The Board of Patent Appeals and Interferences (“Board”) of the PTO, however, has made it clear that reciting both an apparatus and a method of using that apparatus renders a claim indefinite under section 112, paragraph 2. Ex parte Lyell, 17 USPQ2d 1548 (BPAI 1990). As the Board noted in Lyell, “the statutory class of invention is important in determining patentability and infringement.” Id. at 1550 (citing In re Kuehl, 475 F.2d 658, 665 [177 USPQ 250] (CCPA 1973); Rubber Co. v. Goodyear, 76 U.S. 788, 796 (1870)). The Board correctly surmised that, as a result of the combination of two separate statutory classes of invention, a manufacturer or seller of the claimed apparatus would not know from the claim whether it might also be liable for contributory infringement because a buyer or user of the apparatus later performs the claimed method of using the apparatus. Id. Thus, such a claim “is not sufficiently precise to provide competitors with an accurate determination of the ‘metes and bounds’ of protection involved” and is “ambiguous and properly rejected” under section 112, paragraph 2. Id. at 1550-51. This rule is well recognized and has been incorporated into the PTO's Manual of Patent Examination Procedure. §2173.05 (p)(II) (1999) (“A single claim which claims both an apparatus and the method steps of
using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.”); see also Robert C. Faber, Landis on Mechanics of Patent Claim Drafting
7.	Furthermore, Claims 1-3 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, the claims in general are narrative in form and replete with grammatical and idiomatic errors resulting in indefinite language.  Examples of narrative and indefinite language in claim 1 include: “an OMT tree diagram hierarchical layered design of molecular biology model”.
In claim 2, “Chord diagram layout format encoding the tree diagram to build the hybrid three – chord molecular biology logical diagram model”.
In claim 3, “the format of the stated chord diagram utilizing regular geometric shapes and their geometric qualities for connectivity nodes”
The dependent claims are also narrative in form and replete with grammatical and idiomatic errors resulting in indefinite language.
The inventor is responsible for reviewing the claims and making all appropriate correction.                           
              
                                               Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involving in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. APP. 1967) and Clinical Products, Ltd. V. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C 1966).

9.	Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite the limitation of: an OMT three diagram hierarchical layered design of molecular biology model and Chord diagram layout format encoding the tree diagram to build the hybrid tree – chord molecular biology diagram model.
The limitation of an OMT three diagram hierarchical layered design of molecular biology model and Chord diagram layout format encoding the tree diagram to build the hybrid tree – chord molecular biology diagram model, as drafted, is a process/product that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claims preclude the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.   
This judicial exception is not integrated into a practical application.  In particular, the claims only recite one additional element – using an OMT tree diagram and a chord diagram to perform the limitation of: molecular biology model and encoding the tree diagram.  The OMT and a chord diagram is recited at a high-level of generality (i.e., as a generic computer facilitating access to build a hybrid tree chord molecular biology logical diagram model) such that it amounts no more than mere instructions to apply the exception using an OMT tree diagram and a chord diagram device or computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
In the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an OMT and a chord diagram to perform the limitation of: molecular biology model and encoding the tree diagram or device or computer to perform the limitation of molecular biology model and encoding the tree diagram amounts to no more than mere instructions to apply the exception using an OMT tree diagram and a chord diagram to perform or device or computer component.  Mere instructions to apply an exception using an OMT tree diagram and a chord diagram or device or computer component cannot provide an incentive concept. Accordingly, claims 1 and 2 are ineligible.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11. 	Claims 1-3 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Chittenden, Thomas W. et al. (US PG PUB 2020/0327962).
As per claims 1 and 2, Chittenden discloses a statistical artificial intelligence for advanced deep learning and probabilistic programming in the biosciences (see., abstract) comprising:
An OMT tree diagram hierarchical layered design of molecular biology model (see., paragraphs 0003, 0031, and 0040); chord diagram (see., paragraphs 0233 and 0234, Fig 4) layout format encoding the tree diagram to build the hybrid tree – chord molecular biology logical diagram model (see., paragraphs 0269, 0272, and 0278).

As per claim 3, Chittenden discloses a statistical artificial intelligence for advanced deep learning and probabilistic programming in the biosciences (see., abstract) comprising:
The format of the stated chord diagram utilizing regular geometric shapes and their geometric qualities for connectivity nodes to:
Visually indicate the stated hierarchical layered design biochemical design and to enable integration of internal biochemical networks and to enable integration of external biochemical networks (see., paragraph 0236, Figs 7A-B for networks) and display specific biochemical structures displayed and contained within the stated nodes that actually form the biochemical networks (see., paragraphs 0054, 0236, and 0237).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571)272-6706. The Examiner can normally be reached Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE E ELISCA/Primary Examiner, Art Unit 3715